Citation Nr: 0913381	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a left foot disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to February 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio, which denied service connection 
for a left foot disorder.  In that decision, the RO did not 
specifically address the threshold matter of whether the 
Veteran had submitted new and material evidence sufficient to 
reopen the claim.  

In November 2008, the Veteran testified at a travel Board 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.  At that time, the parties 
agreed that the claim on appeal involved whether new and 
material evidence has been received to reopen a service 
connection claim for a left foot disorder.  Accordingly, the 
issue on appeal is characterized as shown on the title page 
of this document.

For the reason set forth below, this matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's service connection claim for a left foot 
disorder was most recently adjudicated in a Statement of the 
Case (SOC) issued in December 2004.  

Since that time, as has been pointed out by the Veteran's 
representative in October 2006, additional evidence pertinent 
to the claim has been added to the record which has not been 
considered by the RO in conjunction with the adjudication of 
the claim.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  There is no waiver on file 
in this case.  Accordingly, the case must be remanded so that 
a supplemental statement of the case reflecting review of the 
new evidence can be issued by the RO. 

In addition, as noted in the Introduction, the parties have 
agreed that the claim on appeal is technically whether new 
and material has been received to reopen a service connection 
claim for a left foot disorder.  However, when adjudicated by 
the RO in the August 2004 rating action (on appeal) and in 
the SOC issued in December 2004, the issue was treated as a 
service connection claim (on the merits).  On Remand, the 
Board requests that in the SSOC, the RO address the initial 
threshold matter of whether evidence new and material 
evidence has been presented to reopen the service connection 
claim for a left foot disorder (which was the subject of a 
final rating action issued in September 1993), and provide 
the Veteran with the provisions of 38 C.F.R. § 3.156, 
pertaining to new and material evidence.  

The record also reflects that the service treatment records 
(STRs) on file appear to be incomplete as they fail to 
include any records prior to 1982.  In hearing testimony 
provided in 2008, the Veteran indicated that he injured his 
left toe/foot in 1981 at Fort Bliss.  He testified that he 
went on sick call and was then placed on profile for two 
weeks on two separate occasions.  He indicated that arthritis 
of the left foot had been diagnosed in service.  

In March 2005, the RO contacted National Personnel Records 
Center (NPRC) in an effort to obtain any additional STRs.  In 
April 2005, the NPRC simply responded that the veteran had 
initially filed a VA claim at the time of separation.  It is 
unclear to the Board whether this means that the NPRC has 
none of the Veteran's STRs.  Therefore,  clarification on 
this point is necessary.  

Indeed, it does not appear that a formal finding for the file 
was made by the RO as to the partial unavailability of the 
Veteran's service treatment records and it is not clear what 
attempts have been made to obtain the Veteran's records from 
other/secondary sources.  VBA Adjudication Manual provisions 
provide that if the service department determines that it 
cannot locate the requested service records, a formal finding 
regarding the unavailability of those documents must be 
prepared; and the Veteran must be informed of the evidence 
that VA was unable to secure, as well as the efforts that 
were made to secure the evidence.  M21-1MR, Part III, Subpart 
iii, ch. 2, Section I, para. 59(b)-(c).  Once the formal 
finding of unavailability has been made, the claimant must be 
notified either by telephone with an appropriate report of 
contact made, or by written notice. M21-1MR, Part III, 
Subpart iii, ch. 2, Section I, para. 59(e).  Corrective 
actions are thus in order in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the National 
Personnel Records Center (NPRC) and 
clarify whether all of the Veteran's 
available STRs have already been 
transferred to VA.  The RO/AMC may, 
depending on the response from the NPRC 
and in its discretion, attempt to obtain 
supplemental records from appropriate 
sources other than NPRC (such as 
contacting Fort Bliss directly), which 
might relate to any claimed medical 
treatment received in service.  

2.  After the above is completed, to the 
extent that it is determined that a 
portion of the Veteran's service 
treatment records remain unavailable, a 
formal determination to this effect must 
be entered in the record pursuant to 38 
C.F.R. § 3.159(c)(2).  If VA determines 
that a portion of the Veteran's STRs 
cannot be obtained or that efforts to 
obtain same would be futile, then 
appropriate notice under 38 C.F.R. § 
3.159(c) should be provided to the 
Veteran.

3.  Thereafter, readjudicate the claim on 
appeal to include consideration of the 
threshold matter of whether new and 
material evidence has been received to 
reopen a service connection claim for a 
left foot disorder.  In this regard, an 
SSOC should be issued reflecting 
consideration of all evidence received 
since the issuance of the statement of 
the case (SSOC), dated in December 2004 
and recitation of the applicable 
provisions of 38 C.F.R. § 3.156.  If the 
determination remains unfavorable to the 
appellant, he should be provided with an 
SSOC and should be given an opportunity 
to respond to it.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


